DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method of making a concrete product, classified in B28B 7/40.
II. Claims 13-19, drawn to treatment of drill cuttings, classified in C04B 18/049.
III. Claims 20-24, drawn to a method of making a concrete product, classified in B28C 1/227.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require a photocatalytic oxidation process.  The subcombination has separate utility such as treating drill cuttings for environmentally safe disposal instead of use in concrete structure.
Inventions III and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require a photocatalytic oxidation process. The subcombination has separate utility such as treating drill cuttings for environmentally safe disposal instead of use in concrete structure.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the .
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; the inventions require searching different classes/subclasses or electronic resources, or employing different search queries; and the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with C.F. Andrew Lau on 1/28/21 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "the threshold limit".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427).
As to claim 1, Perez-Cordova teaches a production of molded concrete products incorporating drill cuttings having at least residual hydrocarbons therein comprises: treating the drill cuttings with an oxidative process for degrading the at least residual hydrocarbons therein [col 7 line 29-41, col 8 line 48-59]; mixing the treated drill cuttings with cement and water for forming a concrete mixture [col 8 line 48-59, col 11 line 37-56]; 
Perez-Cordova does not explicitly state placing the concrete mixture in molds for forming the concrete products; allowing the molded concrete to initially cure in the molds; unmolding the molded concrete; and allowing the unmolded concrete to finish curing for forming the concrete products.  
Koumal teaches a method of making building materials [Fig 2,3, col 1 line 7-17] from mine waste tailings/cuttings [Abstract] wherein the making the building material comprises state placing the concrete mixture in molds for forming the concrete products; allowing the molded concrete to initially cure in the molds; unmolding the molded concrete; and allowing the unmolded concrete to finish curing for forming the concrete products to form building products of a desired geometry [col 4 line 9-51, claim 1]. It would have been obvious to one of ordinary skill in the art 
As to claim 2, Perez-Cordova teaches an oxidation using an oxidant [col 11 line 37-48].
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427), as applied to claims 1 and 2 above, and in further view of Davydov (US 2002/0108846). 
As to claim 3, Perez-Cordova teaches the oxidative process [col 11 line 37-57] occurs while mixing in the reactor [col 11 line 57-col 12 line 23] as the reactors are equipped with impellors [col 6 line 55-col 7 line 22] 
Davydov teaches a method of degrading organic compounds, particularly hydrocarbons [0003, 0059] wherein nanoscale titanium dioxide is utilized to remove the hydrocarbons [0020, 0075, 0014-0016, claim 9, 16] by exposure to UV light in 250-380 nm [0020, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and utilized 250-380 nm UV light and nanoscale titanium dioxide, as suggested by Davydov, in order to remove and degrade hydrocarbon contaminants. 
As to claim 4, Perez-Cordova teaches the photocatalyst is nanoscale titanium dioxide and the ultraviolet light is about 254nm.  
Davydov teaches a method of degrading organic compounds, particularly hydrocarbons [0003, 0059] wherein nanoscale titanium dioxide is utilized to remove the hydrocarbons [0020, 0075, 0014-0016, claim 9, 16] by exposure to UV light in 250-380 nm would work, or about 254 nm [0020, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and utilized 
As to claim 5, Perez-Cordova does not explicitly state oxidant is one or more of hydrogen peroxide, ozone, atomic oxygen, permanganate or titanium oxide.  
Davydov teaches a method of degrading organic compounds, particularly hydrocarbons [0003, 0059] wherein nanoscale titanium dioxide is utilized to remove the hydrocarbons [0075, 0020, 0075, 0014-0016, claim 9, 16] by exposure to UV light in 250-380 nm [0020,0052]. The oxidant used in process is ozone or hydrogen peroxide [0061, 0066, claim 19]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and utilized hydrogen peroxide and ozone as the oxidant, as suggested by Davydov, in order to remove and degrade hydrocarbon contaminants. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427) and Davydov (US 2002/0108846), as applied to claims 3-5 above, and in further view of Huang (US 2019/0143267) and Al-Shahrani (US 2009/0200206). 
As to claim 6, Perez-Cordova teaches a range of oxidant that overlaps with 0.25% to about 25% oxidant [col 11 line 41-56], the combination of Perez-Cordova and Davydov teaching the oxidant is hydrogen peroxide as explained above.  Perez-Cordova does not explicitly state the oxidant is 30% wt/wt hydrogen peroxide and wherein the cuttings/photocatalyst/oxidant mixture comprises: from about 0.25 wt% to about 5 wt nanoscale titanium dioxide.
Huang teaches a method of removing pollutants such as hydrocarbons [Abstract, 0001, 007] wherein the oxidant is in a range of 1-10% and nanoscale titanium dioxide is in a range of 1-5% [0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and had nanoscale titanium dioxide in a range of 1-5%, as suggested by Huang, as this amount had proven successful at removing hydrocarbons. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
Al-Shahrani teaches a method wherein 30% wt/wt hydrogen peroxide is utilized as a “preferred oxidizing agents [0022]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and utilized 30% wt/wt hydrogen peroxide, as suggested by Al-Shahrani, as this concentration had demonstrated success as a oxidizing agent.
Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427), Davydov (US 2002/0108846), Huang (US 2019/0143267) and Al-Shahrani (US 2009/0200206), as applied to claim 6 above, and in further view of Rippetoe(US 2014/0219724). 
As to claim 7, the combination of Perez-Cordova and Davydov teaches the oxidation reaction occurs while mixing the oxidant and drill cuttings and exposure to UV light as explained above, but does not explicitly state that irradiating the cuttings/titanium dioxide/hydrogen peroxide mixture with ultraviolet light at 254nm and the oxidation process is for about 72 hours for forming the treated drill cuttings; determining if the at least hydrocarbons therein are below the threshold limit; and if the at least hydrocarbons therein are not below the threshold limit, continuing to irradiate the cuttings/titanium dioxide/hydrogen peroxide mixture until the at least hydrocarbons therein are below the threshold limit.  
Rippetoe teaches a hydrocarbon removal process [Abstract] wherein the oxidation process lasts for around 72 hours in order to effect permanent contaminant removal within the environmental guideline levels, ie threshold limits [0090, 0091, 0087, 0128] and measuring whether the contaminants are below the threshold limit after the 72 hour period [0009, 0088]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and had the oxidation process go on for at least 72 hours and determined whether the hydrocarbons were below the threshold limit after this period and continued oxidation if the threshold was not met, as suggested by Rippetoe, in order to ensure contaminant removal within environmental guidelines. 
As to claim 8, Perez-Cordova teaches that the threshold limit comprises an environmentally acceptable limit for the at least hydrocarbons in the concrete products [col 7 line 29-41].  
As to claim 9, Perez-Cordova teaches the 30% to about 40% treated drill cuttings are mixed with from about 60% to about 70% cement [col 16 line 11-16]. Perez-Cordova teaches that the strength of the composition is determined by the amount of water. Thus, moisture content is a results effective variable on part strength. It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the concentration to have a moisture content in the mixture of from about 9% to 10% in order to obtain the desired product strength.
As to claim 10, Perez-Cordova teaches the concrete mixture comprises an additional from about 5% to about 8% Portland cement, as the cement is made of Portland cement [col 15 line 15-17] one could consider a concentration of 65% as 60% cement then the remaining 5% as the additional Portland cement [col 16 line 11-16]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427), as applied to claims 1 and 2 above, and in further view of Li (US 2019/0204191).
As to claim 11, Perez-Cordova does not explicitly state allowing the molded concrete to initially cure in the molds comprises: curing the concrete at about 100% humidity for at least 24 hours at room temperature.  
Li teaches a method of making cementitious products [0040, 0051] wherein the product is initially cured in the mold for about 30 hours to harden the rock materials at room temperature and humidity with the humidity greater than 94% [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and had the product be initially cured in the mold for 30 hours at a relative humidity greater than 94% and at room temperature, as suggested by Li, in order to harden the product prior to demolding as this method had already demonstrated success at forming a cement product. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427), as applied to claims 1 and 2 above, and in further view of Li (US 2019/0204191) and Zemajtis (Role of Concrete Curing).
 As to claim 12, Perez-Cordova does not explicitly state the unmolded concrete to finish curing comprises: curing the unmolded concrete at about 100% humidity for about 10 days at about 23 ± 2C.  
Li teaches a method of making cementitious products [0040, 0051] wherein the product is cured out of the mold at a temperature of 22 C and humidity with the humidity greater than 94% [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and had the product be initially cured out of the mold at a relative humidity greater than 94% and at 22 C, as suggested by Li, as this method had already demonstrated success at forming a cement product. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
Zemajtis teaches that curing duration is a results effective variable on compressive strength on concrete products and noted that adequate compressive strength can be obtained in 10 days [Page 2 and 3]. It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the curing duration to 10 days, as suggested by Zemajitis, in order to obtain the desired compressive strength and this cure duration had proven effective at imparting adequate strength. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAND MELENDEZ/Examiner, Art Unit 1742